The question to be decided in this case is whether the plaintiff sustained a compensable injury June 16, 1994, and if so, to what benefits is she entitled.
Plaintiff testified that she "picked up a box, and something in (her) back popped, and the next thing (she) knew, the box was in the floor and (she) was too."  "It just felt like something just gave way in my back."  "The lower part. . . of my back." (Trans., p. 9.)  "It was a very sudden pain."  "It was like somebody taking a knife, sticking it in my back. . . ."
Plaintiff's key witness, Dr. Ronald William Benfield, an orthopedist, noted that plaintiff "had some complaints of low back pain the whole time" and he explained that "[t]he piriformis muscle and the iliopsoas muscle are two large muscles in the back that join together and go through the pelvis to the hip, so that if you pull that muscle you can have low back pain and hip pain. Where. . . those two muscles come through the. . . pelvis to attach to the hip is where also the sciatic nerve runs, so if you have swelling or edema or irritation of the nerve you can also have a concurrent sciatica."  He treated plaintiff's low back complaints with an epidural steroid injection at L4-5 and referred her for physical therapy.
When Dr. Benfield was asked:  "Did these symptoms that you observed emanate from a back injury. . . ?"  He responded:  "Her symptoms would be consistent with a lifting injury."
The majority of the members of the Commission find that the greater weight of the evidence favors a finding that plaintiff's injury was to her hip and not to her back.  However, I must dissent from this key finding since the correct medical diagnosis of the deceased's malady is determinative of the ultimate decision in this case.  In my view, greater weight should be accorded the testimony of Dr. Benfield.
Therefore, I respectfully DISSENT from the majority opinion and would find that the plaintiff sustained an injury June 16, 1994 in an accident arising out of and in the course of her employment with the defendant-employer in that she injured her back as a result of a specific traumatic incident arising out of her assigned job duties (N.C. Gen. Stat. § 97-2(6)), and that she was disabled pursuant to and as a result her compensable injury on June 16, 1994.
This 19th day of March, 1998.
                                  S/ __________________ BERNADINE S. BALLANCE COMMISSIONER